COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION


Cause Number:             01-14-00179-CV
Trial Court Cause
Number:                   2012-07156
Style:                    Victor Kareh M.D.
                          v. Tracy Windrum, Individually, as Representative of the Estate of Lancer Windrum, and
                          on Behalf of her Minor Children B.W., J.W., and H.W.
Date motion filed*:       January 9, 2015
Type of motion:           Motion for Extension of Time to File Reply Brief
Party filing motion:      Appellant
Document to be filed:     Reply Brief

Is appeal accelerated?    Yes         No
If motion to extend time:
         Original due date:                           January 20, 2015
         Number of previous extensions granted:       1
         Date Requested:                              February 4, 2015

Ordered that motion is:

              Granted
                    If document is to be filed, document due: February 4, 2015
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                         Acting individually          Acting for the Court

Date: January 13, 2015